Citation Nr: 0215661	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  

3.  Entitlement to non-service-connected death pension 
benefits.  



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1945 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  


REMAND

On her VA Form 9, Substantive Appeal to the Board of 
Veterans' Appeals, received in April 1999, the appellant 
indicated that she desired a personal hearing before the 
Board in Washington, DC.  In October 2002, a letter was 
received from the appellant stating that she could not attend 
a hearing in Washington, DC, and requesting a hearing before 
the Board at the United States Embassy in Manila, 
Philippines.  Because she has a right to a travel board 
hearing in Manila, this case must be returned for the RO to 
schedule that hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should schedule the appellant for a personal 
hearing before a Member of the Board at the RO.  
The appellant should be notified of the date, time, 
and place of such hearing, and a copy of the notice 
letter should be associated with the claims file.  
After the hearing is conducted, or if the appellant 
cancels the hearing or fails to report, the case 
should be returned to the Board. 

The appellant is free to submit additional evidence and 
argument in support of the matters addressed in this remand. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




